Filed 06/25/20                                       Case 19-14555                                             Doc 35

                 1

          1      FEAR WADDELL, P.C.
                 Peter L. Fear, No. 207238
          2      pfear@fearlaw.com
                 Gabriel J. Waddell, No. 256289
          3      gwaddell@fearlaw.com
                 Peter A. Sauer, No. 255957
          4      psauer@fearlaw.com
                 7650 North Palm Avenue, Suite 101
          5      Fresno, California 93711
                 (559) 436-6575
          6      (559) 436-6580 (fax)

          7      Attorney for Debtor NEUFELDT

          8

          9                         UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
        10
                 In re:                                           Case No. 19-14555-A-13
        11
                 JOSHUA ALLEN NEUFELDT and                        Chapter 13
        12       MANDY ANNE NEUFELDT,
                                                                  D.C. No. FW-2
        13
                                     Debtor(s).                   Date: August 12, 2020
        14                                                        Time: 3:00 PM
                                                                  Place: Dept. A, Courtroom 11, 5th Floor
        15                                                               United States Courthouse
                                                                         2500 Tulare St., Fresno, California
        16                                                        Judge: Honorable Fredrick E. Clement

        17
                                 EXHIBIT IN SUPPORT OF MOTION TO CONFIRM
        18                            FIRST MODIFIED CHAPTER 13 PLAN

        19

        20                                        INDEX OF EXHIBITS

        21       Exhibit                                 Title                                      Page No.
                   A     Schedules A/B and C                                                           2
        22

        23

        24

                                                      Exhibits (etc.) - 1
Filed 06/25/20     Case 19-14555           Doc 35




                 EXHIBIT
                    A



                   Exhibit, Page 2 of 11
Filed
Filed 06/25/20
      10/31/19                                                                        Case
                                                                                      Case 19-14555
                                                                                           19-14555                                                                     Doc
                                                                                                                                                                         Doc35
                                                                                                                                                                             1
     Fill in this information to identify your case and this filing:

     Debtor 1                   Joshua Allen Neufeldt
                                First Name                      Middle Name                       Last Name

     Debtor 2                   Mandy Anne Neufeldt
     (Spouse, if filing)        First Name                      Middle Name                       Last Name


     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing



    Official Form 106A/B
    Schedule A/B: Property                                                                                                                          12/15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

     Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

            No. Go to Part 2.
            Yes. Where is the property?



     Part 2: Describe Your Vehicles

    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

            No
            Yes


      3.1      Make:     Jeep                                      Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                         Wrangler Sport Utility                                                                       the amount of any secured claims on Schedule D:
               Model:    SUV 2D                                          Debtor 1 only                                Creditors Who Have Claims Secured by Property.
               Year:     2000                                            Debtor 2 only
                                                                                                                      Current value of the      Current value of the
               Approximate mileage:     155,000                          Debtor 1 and Debtor 2 only                   entire property?          portion you own?
               Other information:                                        At least one of the debtors and another
              Poor Condition - non-op.
              Possible transmission leak,                                Check if this is community property                   $1,613.00                    $1,613.00
              might need to replace cooling                              (see instructions)
              system, fan, and belt.
              Debtors aticipate cost to repair
              vehicle to be around $1,000.
              Kelly Blue Book Trade In value
              is $2,613. Subract $1,000 equals
              $1,613.
              VIN: 1J4FA49S5YP761879




    Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


                                                                                       Exhibit, Page 3 of 11
Filed
Filed 06/25/20
      10/31/19                                                                        Case
                                                                                      Case 19-14555
                                                                                           19-14555                                                                                 Doc
                                                                                                                                                                                     Doc35
                                                                                                                                                                                         1
     Debtor 1        Joshua Allen Neufeldt
     Debtor 2        Mandy Anne Neufeldt                                                                                Case number (if known)


      3.2    Make:     Jeep                                        Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
             Model:    Patriot Sport SUV 4D                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
             Year:     2014                                              Debtor 2 only
                                                                                                                                  Current value of the      Current value of the
             Approximate mileage:       78,000                           Debtor 1 and Debtor 2 only                               entire property?          portion you own?
             Other information:                                          At least one of the debtors and another
             Good Condition.
             VIN: 1C4NJPBB9ED890170                                      Check if this is community property                                $8,955.00                  $8,955.00
                                                                         (see instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

            No
            Yes



     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
       .pages you have attached for Part 2. Write that number here.............................................................................=>                 $10,568.00


     Part 3: Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.
    6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
         No
            Yes. Describe.....

                                        Sectional sofa, coffee table, bookcase, entertainment center, rug,
                                        refrigerator, microwave oven, small appliances, pots, pans,
                                        dishes, glassware, flatware, table, chairs, 3 beds, 3 dressers, night
                                        stand, washer, dryer, freezer, vacuum cleaner, and lawn mower.                                                                  $1,175.00


    7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
          No
            Yes. Describe.....

                                        2 TV's, DVD player, laptop, 2 tablets, 2 smart phones.                                                                            $290.00


    8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
            No
            Yes. Describe.....

    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
            No
            Yes. Describe.....

    10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe.....

    Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy


                                                                                       Exhibit, Page 4 of 11
Filed
Filed 06/25/20
      10/31/19                                                                                         Case
                                                                                                       Case 19-14555
                                                                                                            19-14555                                                               Doc
                                                                                                                                                                                    Doc35
                                                                                                                                                                                        1
     Debtor 1         Joshua Allen Neufeldt
     Debtor 2         Mandy Anne Neufeldt                                                                                         Case number (if known)


    11. Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          No
            Yes. Describe.....

                                                Work and everyday clothing.                                                                                               $100.00


    12. Jewelry
         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
          No
            Yes. Describe.....

                                                Wedding bands and assorted jewelry.                                                                                       $300.00


    13. Non-farm animals
        Examples: Dogs, cats, birds, horses
            No
            Yes. Describe.....

    14. Any other personal and household items you did not already list, including any health aids you did not list
            No
            Yes. Give specific information.....


     15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
         for Part 3. Write that number here ..............................................................................                                          $1,865.00


     Part 4: Describe Your Financial Assets
     Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

    16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
         No
            Yes................................................................................................................

                                                                                                                                     Cash                                   $40.00


    17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                      institutions. If you have multiple accounts with the same institution, list each.
         No
         Yes........................                                     Institution name:
                                                              Checking account                        Chase
                                                              number ending in                        PO Box 182051
                                                  17.1.       0663                                    Columbus, OH 43218-2051                                           $1,340.83

                                                              Share account
                                                              number ending in
                                                  17.2.       3212                                    Schools Finanical Credit Union                                          $4.75


    18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes..................                           Institution or issuer name:


    Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy


                                                                                                        Exhibit, Page 5 of 11
Filed
Filed 06/25/20
      10/31/19                                                               Case
                                                                             Case 19-14555
                                                                                  19-14555                                                                       Doc
                                                                                                                                                                  Doc35
                                                                                                                                                                      1
     Debtor 1        Joshua Allen Neufeldt
     Debtor 2        Mandy Anne Neufeldt                                                                     Case number (if known)

    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
        joint venture
            No
            Yes. Give specific information about them...................
                                       Name of entity:                                                        % of ownership:

    20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
            No
            Yes. Give specific information about them
                                        Issuer name:

    21. Retirement or pension accounts
        Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         No
            Yes. List each account separately.
                                    Type of account:                         Institution name:

                                          401k                               Vanguard Retirement Statement from
                                                                             Debtor's employment.                                                   $22,029.89


                                          401k                               Daily Balance Inc. via Vanguard Target
                                                                             Retirement 401k Plan for Joint-Debtor                                    $5,486.48


    22. Security deposits and prepayments
        Your share of all unused deposits you have made so that you may continue service or use from a company
        Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
          No
          Yes. .....................                              Institution name or individual:


                                          Rent                               RPS Real Estate                                                          $1,800.00
                                                                             1515 Draper Street
                                                                             Kingsburg, CA 93631


    23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
            No
            Yes.............        Issuer name and description.

    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
            No
            Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

    25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
            No
            Yes. Give specific information about them...

    26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
            No
            Yes. Give specific information about them...

    27. Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
            No
            Yes. Give specific information about them...

     Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
    Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


                                                                              Exhibit, Page 6 of 11
Filed
Filed 06/25/20
      10/31/19                                                                            Case
                                                                                          Case 19-14555
                                                                                               19-14555                                                                                    Doc
                                                                                                                                                                                            Doc35
                                                                                                                                                                                                1
     Debtor 1        Joshua Allen Neufeldt
     Debtor 2        Mandy Anne Neufeldt                                                                                             Case number (if known)

                                                                                                                                                                   claims or exemptions.

    28. Tax refunds owed to you
          No
            Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                                  2019 estimated pro-rata tax refund                                        Federal                               $960.00




                                                                  2019 estimated pro-rata tax refund                                        State                                 $790.00


    29. Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information......


    30. Other amounts someone owes you
        Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
                  benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information..

    31. Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
            No
            Yes. Name the insurance company of each policy and list its value.
                                     Company name:                                                                        Beneficiary:                              Surrender or refund
                                                                                                                                                                    value:

    32. Any interest in property that is due you from someone who has died
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
        someone has died.
            No
            Yes. Give specific information..


    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim.........

    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
            No
            Yes. Describe each claim.........

    35. Any financial assets you did not already list
            No
            Yes. Give specific information..


     36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
         for Part 4. Write that number here.....................................................................................................................           $32,451.95


     Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable interest in any business-related property?
           No. Go to Part 6.
           Yes. Go to line 38.

    Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 5
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy


                                                                                           Exhibit, Page 7 of 11
Filed
Filed 06/25/20
      10/31/19                                                                                Case
                                                                                              Case 19-14555
                                                                                                   19-14555                                                                              Doc
                                                                                                                                                                                          Doc35
                                                                                                                                                                                              1
     Debtor 1         Joshua Allen Neufeldt
     Debtor 2         Mandy Anne Neufeldt                                                                                                   Case number (if known)


     Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
               No. Go to Part 7.
               Yes. Go to line 47.


     Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


    53. Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership
            No
            Yes. Give specific information.........


     54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                  $0.00

     Part 8:         List the Totals of Each Part of this Form

     55. Part 1: Total real estate, line 2 ......................................................................................................................                  $0.00
     56. Part 2: Total vehicles, line 5                                                                           $10,568.00
     57. Part 3: Total personal and household items, line 15                                                       $1,865.00
     58. Part 4: Total financial assets, line 36                                                                  $32,451.95
     59. Part 5: Total business-related property, line 45                                                              $0.00
     60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
     61. Part 7: Total other property not listed, line 54                                             +                $0.00

     62. Total personal property. Add lines 56 through 61...                                                      $44,884.95              Copy personal property total      $44,884.95

     63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $44,884.95




    Official Form 106A/B                                                               Schedule A/B: Property                                                                       page 6
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy


                                                                                                Exhibit, Page 8 of 11
Filed
Filed 06/25/20
      10/31/19                                                                   Case
                                                                                 Case 19-14555
                                                                                      19-14555                                                                          Doc
                                                                                                                                                                         Doc35
                                                                                                                                                                             1
     Fill in this information to identify your case:

     Debtor 1                 Joshua Allen Neufeldt
                              First Name                        Middle Name                  Last Name

     Debtor 2                 Mandy Anne Neufeldt
     (Spouse if, filing)      First Name                        Middle Name                  Last Name


     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)                                                                                                                               Check if this is an
                                                                                                                                              amended filing


    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

     Part 1:        Identify the Property You Claim as Exempt

     1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

               You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

               You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

     2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
          Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
          Schedule A/B that lists this property                    portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   Schedule A/B

          2000 Jeep Wrangler Sport Utility SUV                            $1,613.00                                  $3,000.00     C.C.P. § 703.140(b)(2)
          2D 155,000 miles
          Poor Condition - non-op. Possible                                                    100% of fair market value, up to
          transmission leak, might need to                                                     any applicable statutory limit
          replace cooling system, fan, and belt.
          Debtors aticipate cost to repair
          vehicle to be around $1,000.
          Kelly Blue Book Trade In valu
          Line from Schedule A/B: 3.1

          2014 Jeep Patriot Sport SUV 4D                                  $8,955.00                                  $2,850.00     C.C.P. § 703.140(b)(2)
          78,000 miles
          Good Condition.                                                                      100% of fair market value, up to
          VIN: 1C4NJPBB9ED890170                                                               any applicable statutory limit
          Line from Schedule A/B: 3.2

          Sectional sofa, coffee table,                                   $1,175.00                                  $1,175.00     C.C.P. § 703.140(b)(3)
          bookcase, entertainment center, rug,
          refrigerator, microwave oven, small                                                  100% of fair market value, up to
          appliances, pots, pans, dishes,                                                      any applicable statutory limit
          glassware, flatware, table, chairs, 3
          beds, 3 dressers, night stand,
          washer, dryer, freezer, vacuum
          cleaner, and lawn mow
          Line from Schedule A/B: 6.1



    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


                                                                                  Exhibit, Page 9 of 11
Filed
Filed 06/25/20
      10/31/19                                                                   Case
                                                                                 Case 19-14555
                                                                                      19-14555                                                                             Doc
                                                                                                                                                                            Doc35
                                                                                                                                                                                1
     Debtor 1    Joshua Allen Neufeldt
     Debtor 2    Mandy Anne Neufeldt                                                                         Case number (if known)

         Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
         Schedule A/B that lists this property                     portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   Schedule A/B

         2 TV's, DVD player, laptop, 2 tablets,                              $290.00                                   $290.00        C.C.P. § 703.140(b)(3)
         2 smart phones.
         Line from Schedule A/B: 7.1                                                           100% of fair market value, up to
                                                                                               any applicable statutory limit

         Work and everyday clothing.                                         $100.00                                   $100.00        C.C.P. § 703.140(b)(3)
         Line from Schedule A/B: 11.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         Wedding bands and assorted                                          $300.00                                   $300.00        C.C.P. § 703.140(b)(4)
         jewelry.
         Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

         Cash                                                                 $40.00                                    $40.00        C.C.P. § 703.140(b)(5)
         Line from Schedule A/B: 16.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         Checking account number ending in                                $1,340.83                                  $1,340.83        C.C.P. § 703.140(b)(5)
         0663: Chase
         PO Box 182051                                                                         100% of fair market value, up to
         Columbus, OH 43218-2051                                                               any applicable statutory limit
         Line from Schedule A/B: 17.1

         Share account number ending in                                         $4.75                                     $4.75       C.C.P. § 703.140(b)(5)
         3212: Schools Finanical Credit Union
         Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

         401k: Vanguard Retirement                                       $22,029.89                                $22,029.89         C.C.P. § 703.140(b)(10)(E)
         Statement from Debtor's
         employment.                                                                           100% of fair market value, up to
         Line from Schedule A/B: 21.1                                                          any applicable statutory limit

         401k: Daily Balance Inc. via                                     $5,486.48                                  $5,486.48        C.C.P. § 703.140(b)(10)(E)
         Vanguard Target Retirement 401k
         Plan for Joint-Debtor                                                                 100% of fair market value, up to
         Line from Schedule A/B: 21.2                                                          any applicable statutory limit

         Rent: RPS Real Estate                                            $1,800.00                                  $1,800.00        C.C.P. § 703.140(b)(5)
         1515 Draper Street
         Kingsburg, CA 93631                                                                   100% of fair market value, up to
         Line from Schedule A/B: 22.1                                                          any applicable statutory limit

         Federal: 2019 estimated pro-rata tax                                $960.00                                   $960.00        C.C.P. § 703.140(b)(5)
         refund
         Line from Schedule A/B: 28.1                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

         State: 2019 estimated pro-rata tax                                  $790.00                                   $790.00        C.C.P. § 703.140(b)(5)
         refund
         Line from Schedule A/B: 28.2                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                 Exhibit, Page 10 of 11
Filed
Filed 06/25/20
      10/31/19                                                              Case
                                                                            Case 19-14555
                                                                                 19-14555                                                     Doc
                                                                                                                                               Doc35
                                                                                                                                                   1
     Debtor 1    Joshua Allen Neufeldt
     Debtor 2    Mandy Anne Neufeldt                                                                 Case number (if known)

     3. Are you claiming a homestead exemption of more than $170,350?
        (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
                No
                Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                            page 3 of 3
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy


                                                                            Exhibit, Page 11 of 11
